Citation Nr: 1203823	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-49 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A hearing loss disability was noted at the Veteran's service entrance, and the disorder underwent a permanent increase in severity during service.

2.  The weight of the competent and credible evidence is in relative equipoise on the question of whether tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011). 

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Id.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted, as will be explained in the following discussion.  

First, the Veteran testified during his August 2011 Board hearing that he was exposed to significant noise during service as a "mortar man."  His DD Form 214 identifies his military occupational specialty (MOS) as 11C10 Indirect Fire Infantryman.  Thus, it is as likely as not that he suffered acoustic trauma during service.  38 U.S.C.A. § 1154(a).

However, on entrance into service in February 1983, the Veteran endorsed a history of hearing loss.  Furthermore, on clinical evaluation at service entrance, audiometry testing showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
0
0
20
35
LEFT
0
0
0
10
60

The assessment was "high frequency hearing loss, NCD ["not considered disabling"]."  

Thus a hearing loss disorder was "noted" at service entrance.  In fact, the left ear hearing acuity meets the criteria to be considered a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Board recognizes that the service entrance examination does not clearly distinguish between the right ear and left ear.  In fact, the audiometer results in the right ear do not meet the criteria to be considered a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Board notes, however, that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. 155, 157 (1993).  As the instant right ear hearing acuity at service entrance is shown at 4000 Hertz to be 35 decibels, the ambiguity is immaterial.  

In short, a bilateral hearing loss disability was "noted" at service entrance.  Therefore, the Veteran is not entitled to the presumption of soundness.  See 38 C.F.R. § 3.303(c); 38 C.F.R. § 3.304(b).  

During service, the Veteran underwent an audiological evaluation in October 1983.  Audiometer testing at that time showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
5
5
25
55
LEFT
0
5
5
5
5

A hearing conservation program audiometer test in October 1984 showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
5
5
30
45
LEFT
5
0
0
25
65

It was found that this did not represent a significant threshold shift from the results shown in February 1983.  

The service treatment records (STRs) do not include a service separation examination.  

The Board finds in comparing the audiometry results from the February 1983 service entrance examination to the subsequent audiometry results in October 1983 and October 1984, that the Veteran is entitled to the presumption of aggravation.  Although the October 1984 audiometry results were found to not represent a significant threshold shift, the results nonetheless represent that some threshold shift had occurred.  This indicates an increase in disability during service.  There is no finding that this increase in disability was due to the natural progress of the disease, or that the increase in disability was temporary in nature.  Furthermore, the record does not include clear and unmistakable evidence rebutting the presumption of aggravation.  Thus, service connection is warranted on the basis of preexisting disability aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Additionally, the Veteran has appeal credibly and competently maintained that he has had right ear hearing loss since being exposed to a great deal of loud noise while a member of a combat support company in a mortar unit.  He also identifies his tinnitus as beginning during his active duty service.  His statements support a determination that his symptomatology began during service and was continuous thereafter, as contemplated by 38 C.F.R. § 3.303(b).  See Dalton, 21 Vet. App. at 36; Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

Finally, the post-service medical evidence includes results of a February 1990 private audiogram, which showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 
0
15
40
45
LEFT
10
0
0
50
70

It was noted that he had a history of noise exposure for greater than 10 years with hearing protection worn only for approximately 9 years.  He denied tinnitus.  

The Board notes that the February 1990 audiological test results meet the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  

Next, a November 2007 audiogram showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
10
20
80
75
LEFT
10
5
20
80
80

Finally, in connection with the instant appeal, the Veteran underwent a VA audiological examination in November 2007.  He informed the examiner that he had had tinnitus intermittently during service, but that it had been persistent.  The VA examiner then performed a clinical evaluation, which resulted in a diagnosis of moderate-to-severe SNHL in the right ear, and moderately-severe-to-severe SNHL in the left ear with excellent speech recognition bilaterally.  

The Board recognizes that the November 2007 VA examiner provided an unfavorable opinion regarding the likely etiology of the Veteran's hearing loss disability and tinnitus.  However, the examiner's opinion was based substantially on the February 1983 and October 1983 audiological hearing test results during service.  He identified these two tests as the only hearing tests completed during service.  In other words, the VA examiner did not identify the October 1984 audiological test results, which shows that his opinion was not based on a complete and thorough review of the pertinent evidence in the case.  Thus, his conclusions have minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the Board finds the evidence is at least in a state of relative equipoise in showing that the Veteran's hearing loss and tinnitus were as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.    Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


